                                                                                            L I          R\
                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division
                                                                                     JUL 3 0 2019 I
                                                                                 CLERK, U.srDlsTRlCT COURT
SEAUN FARTHING,                                                                        RiCMMOh.'D, VA




        Plaintiff,

V.                                                 Civil Action No. 3:19CV195-HEH


LT. I. GODFREY,et ai,

        Defendants.


                              MEMORANDUM OPINION
                         (Dismissing Action Without Prejudice)

        By Memorandum Order entered on May 6, 2019,the Court directed Plaintiff to

pay an initial partial filing fee of$11.66 or state under penalty of perjury that he did not

have sufficient assets to pay such a fee within eleven (11) days ofthe date of entry

thereof. See 28 U.S.C. § 1915(b)(1). Thereafter, on May 30, 2019,the Court granted

Plaintiff a fifteen(15) day extension oftime to pay the filing fee.

        More than fifteen (15) days have elapsed and Plaintiff has neither paid the initial

partial filing fee nor averred that he cannot pay such a fee. Therefore, Plaintiff is not

entitled to proceed informa pauperis. Plaintiffs disregard ofthe Court's directives

warrants dismissal of the action. Accordingly, the action will be dismissed without

prejudice.

        An appropriate Order shall accompany this Memorandum Opinion.
                                                             /s/
                                    HENRY E. HUDSON
Date:        3^ 2015                SENIOR UNITED STATES DISTRICT JUDGE
Richmoncf, Virginia
